As filed with the Securities and Exchange Commission on September 21, 2007 Securities Act File No. 333- Investment Company Act File No. 811-22126 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 S Registration Statement under the Securities Act of 1933 G Pre-Effective Amendment No. G Post-Effective Amendment No. and/or S Registration Statement under the Investment Company Act of 1940 G Amendment No. BLACKROCK STRATEGIC INCOME OPPORTUNITIES TRUST (Exact Name of Registrant as Specified in Charter) 100 Bellevue Parkway Wilmington, Delaware 19809 (Address of Principal Executive Offices) (800) 882-0052 (Registrant’s telephone number, including area code) Anne F. Ackerley, President BlackRock Strategic Income Opportunities Trust 40 East 52nd Street New York, New York 10022 (Name and Address of Agent for Service) Copies to: Michael K. Hoffman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square New York, New York 10036 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Price(1) Amount of Registration Fee Common Shares, $.001 par value 50,000 shares $20.00 $1,000,000 $30.70 (1)Estimated solely for the purpose of calculating the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that the Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This preliminaryprospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED SEPTEMBER 21, 2007 P R E L I M I N A R YP R O S P E C T U S BlackRock Shares BLACKROCK STRATEGIC INCOME OPPORTUNITIES TRUST Common Shares $20.00 per share Investment Objectives.BlackRock Strategic Income Opportunities Trust (the “Trust”) is a newly organized, diversified, closed-end management investment company. The Trust’s primary investment objective is to seek high current income, with a secondary objective of long-term capital appreciation. There can be no assurance that the Trust will achieve its investment objectives. Investment Policies.The Trust seeks to achieve its investment objectives by investing substantially all of its Managed Assets (as defined herein) in a portfolio of loan and debt instruments and loan-related and debt-related instruments (collectively “debt securities”).Under normal market conditions, the Trust will invest at least 80% of its Managed Assets in any combination of the following debt securities: (i) senior secured floating rate and fixed rate loans; (ii) second lien or other subordinated or unsecured floating rate and fixed rate loans or debt; (iii) debt securities that are rated below investment grade by a nationally recognized credit rating organization or unrated debt securities that are deemed to be of comparable quality, which securities are commonly known as “junk bonds” and are regarded as predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal; and (iv) other loan and debt and loan-related and debt-related instruments, including investment grade corporate bonds, government securities, distressed and defaulted securities, structured products (e.g., collateralized debt and loan obligations), mortgage-backed securities and asset-backed securities. The Trust may invest in debt securities of any credit quality, maturity and duration.The Trust may invest in U.S. dollar and non-U.S. dollar denominated debt securities of issuers located anywhere in the world, including issuers located in emerging market countries, and of issuers that operate in any industry.The Trust may also invest in swaps, including credit default, total return, index and interest rate swaps. To the extent that the Trust invests in structured products or swaps as a substitute for direct investment in a debt security or that adjust the risk profile of the Trust’s debt securities portfolio, the value of such investments will be counted as debt securities for purposes of the Trust’s 80% policy. Leverage.The Trust currently anticipates borrowing funds and/or issuing preferred shares in an aggregate amount of up to 38% of its Managed Assets to buy additional securities.This practice is known as “leverage.”The Trust may borrow funds from banks or other financial institutions, and may also borrow through reverse repurchase agreements and dollar rolls.The use of borrowings and/or preferred shares to leverage the common shares can create risks. (continued on next page) Investing in the common shares involves certain risks.See “Risks” on page 28 of this prospectus. Per Share Total(1) Public offering price $ $ Sales load(2) $ $ Estimated offering expenses(3) $ $ Proceeds, after expenses, to the Trust(4) $ $ (notes on next page) Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the common shares to purchasers on or about, 2007. The date of this prospectus is, 2007. ii (continued from previous page) No Prior History.Because the Trust is newly organized, its shares have no history of public trading. Shares of closed-end investment companies frequently trade at a discount from their net asset value. The risk of loss due to this discount may be greater for initial investors expecting to sell their shares in a relatively short period after completion of the public offering. The Trust’s common shares have been approved for listing on the New York Stock Exchange under the symbol “,” subject to notice of issuance. Investment Advisor and Sub-Advisor.The Trust’s investment advisor is BlackRock Advisors, LLC (“BlackRock Advisors” or the “Advisor”) and the Trust’s sub-advisor is BlackRock Financial Management, Inc. (“BlackRock Financial Management” or the “Sub-Advisor”).We sometimes refer to the Advisor and the Sub-Advisor collectively as the “Advisors.” You should read this prospectus, which concisely sets forth information about the Trust, before deciding whether to invest in the common shares, and retain it for future reference.A Statement of Additional Information, dated   , 2007, containing additional information about the Trust, has been filed with the Securities and Exchange Commission and, as amended from time to time, is incorporated by reference in its entirety into this prospectus.You can review the table of contents of the Statement of Additional Information on page 52 of this prospectus.You may request a free copy of the Statement of Additional Information by calling (800) 882-0052 or by writing to the Trust, or obtain a copy (and other information regarding the Trust) from the Securities and Exchange Commission’s Public Reference Room in Washington, D.C. Call (202) 551-8090 for information. The Securities and Exchange Commission charges a fee for copies.You can get the same information free from the Securities and Exchange Commission’s web site (http://www.sec.gov).You may also e-mail requests for these documents to publicinfo@sec.gov or make a request in writing to the Securities and Exchange Commission’s Public Reference Section, treet, N.E., Washington, D.C. 20549-0102.The Trust does not post a copy of the Statement of Additional Information on its web site because the Trust’s common shares are not continuously offered, which means the Statement of Additional Information will not be updated after completion of this offering and the information contained in the Statement of Additional Information will become outdated. The Trust’s annual and semi-annual reports, when produced, will be available at the Trust’s web site (http://www.blackrock.com). The Trust’s common shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. (notes from previous page) (1) The Trust has granted the underwriters an option to purchase up toadditional common shares at the public offering price, less the sales load, within 45 days of the date of this prospectus solely to cover over-allotments, if any.If such option is exercised in full, the public offering price, sales load, estimated offering expenses and proceeds, after expenses, to the Trust will be $, $, $and $, respectively.See “Underwriting.” (2) BlackRock Advisors, LLC has agreed to pay from its own assets a structuring fee to.BlackRock Advisors, LLC may pay certain qualifying underwriters a structuring fee, additional compensation or a sales incentive fee in connection with the offering.BlackRock Advisors, LLC may pay commissions to employees of its affiliates that participate in the marketing of the Trust’s common shares.See “Underwriting.” (3) The Trust will pay offering expenses of the Trust (other than the sales load) up to an aggregate of $per common share sold in this offering, which may include a reimbursement of BlackRock Advisors, LLC’s expenses incurred in connection with this offering.BlackRock Advisors, LLC has agreed to pay such offering expenses of the Trust (other than sales load, and not including organizational costs) to the extent they exceed $per common share.The aggregate offering expenses (other than sales load) are estimated to be $or $per common share.The aggregate offering expenses (other than sales load) to be incurred by the Trust are estimated to be $or $per common share.The aggregate offering expenses (other than sales load) to be incurred by BlackRock Advisors, LLC on behalf of the Trust are estimated to be $or $per common share. (4) The Trust will pay its organizational costs in full out of its seed capital prior to completion of this offering. iii TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF TRUST EXPENSES 15 THE TRUST 17 USE OF PROCEEDS 17 THE TRUST’S INVESTMENTS 17 LEVERAGE 26 RISKS 28 HOW THE TRUST MANAGES RISK 36 MANAGEMENT OF THE TRUST 36 NET ASSET VALUE 38 DISTRIBUTIONS 39 DIVIDEND REINVESTMENT PLAN 40 DESCRIPTION OF SHARES 41 ANTI-TAKEOVER PROVISIONS IN THE AGREEMENT AND DECLARATION OF TRUST 43 CLOSED-END FUND STRUCTURE 45 REPURCHASE OF COMMON SHARES 45 TAX MATTERS 46 UNDERWRITING 48 CUSTODIAN AND TRANSFER AGENT 50 LEGAL OPINIONS 50 PRIVACY PRINCIPLES OF THE TRUST 50 TABLE OF CONTENTS OF THE STATEMENT OF ADDITIONAL INFORMATION 52 You should rely only on the information contained or incorporated by reference in this prospectus. We have not, and the underwriters have not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it.We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted.You should assume that the information in this prospectus is accurate only as of the date of this prospectus.Our business, financial condition and prospects may have changed since that date. Until, 2007 (25 days after the date of this prospectus), all dealers that buy, sell or trade the common shares, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligations to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. iv PROSPECTUS SUMMARY This is only a summary of certain information contained in this prospectus relating to BlackRock Strategic Income Opportunities Trust. This summary may not contain all of the information that you should consider before investing in our common shares. You should review the more detailed information contained in this prospectus and in the Statement of Additional Information. THE TRUST BlackRock Strategic Income Opportunities Trust is a newly organized, diversified, closed-end management investment company.Throughout the prospectus, we refer to BlackRock Strategic Income Opportunities Trust simply as the “Trust” or as “we,” “us” or “our.” See “The Trust.” THE OFFERING The Trust is offeringcommon shares of beneficial interest at $20.00 per share through a group of underwriters led by.The common shares of beneficial interest are called “common shares” in the rest of this prospectus.You must purchase at least 100 common shares ($2,000) in order to participate in this offering.The Trust has given the underwriters an option to purchase up toadditional common shares to cover over-allotments.BlackRock Advisors has agreed to pay the Trust’s offering expenses (other than sales load, and not including the Trust’s organizational costs) to the extent that offering expenses (other than sales load) plus organizational costs exceed $per common share.See “Underwriting.” INVESTMENT OBJECTIVES The Trust’s primary investment objective is to seek high current income, with a secondary objective of long-term capital appreciation.The Trust is not intended as, and you should not construe it to be, a complete investment program. There can be no assurance that the Trust will achieve its investment objectives. The Trust’s investment objectives may be changed without shareholder approval.See “The Trust’s Investments.” INVESTMENT POLICIES The Trust seeks to achieve its investment objectives by investing substantially all of its Managed Assets in a portfolio of loan and debt instruments and loan-related and debt-related instruments (collectively “debt securities”).“Managed Assets” means the total assets of the Trust (including any assets attributable to money borrowed for investment purposes) minus the sum of the Trust’s accrued liabilities (other than money borrowed for investment purposes). Under normal market conditions, the Trust will invest at least 80% of its Managed Assets in any combination of the following debt securities: (i) senior secured floating rate and fixed rate loans (“Senior Loans”); (ii) second lien or other subordinated or unsecured floating rate and fixed rate loans or debt (“Second Lien Loans”); (iii) debt securities that are rated below investment grade by a nationally recognized credit rating organization or unrated debt securities that are deemed to be of comparable quality, which securities are commonly known as “junk bonds” and are regarded as predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal; and (iv) other loan and debt and loan-related and debt-related instruments, including investment grade corporate bonds, government securities, distressed and defaulted securities, structured products (e.g., collateralized debt and loan obligations), mortgage-backed securities and asset-backed securities. The Trust may invest in debt securities of any credit quality, maturity and duration.The Trust may invest in U.S. dollar and non-U.S. dollar denominated debt securities of issuers located anywhere in the world, including issuers located in emerging market countries, and of issuers that operate in any industry.The Trust may also invest in swaps, including credit default, total return, index and interest rate swaps. To the extent that the Trust invests in structured products or swaps as a substitute for direct investment in a debt security or that adjust the risk profile of the Trust’s debt securities portfolio, the value of such investments will be counted as debt securities for purposes of the Trust’s 80% policy. The Trust may invest up to 20% of its Managed Assets in securities other than debt securities, including common stocks, convertible securities, warrants and depositary receipts.See “The Trust’s Investments—Equity Securities.” The Trust anticipates that, under current market conditions, a significant portion of its portfolio will consist of below investment grade debt securities. Below investment grade securities, commonly referred to as “junk bonds,” are debt securities that are rated below investment grade by the national rating agencies that cover the security, or, if unrated, are determined to be of comparable quality by the Advisors.Moody’s Investors Service, Inc. (“Moody’s”) considers securities rated below Baa3 to be below investment grade and Standard & Poor’s Ratings Group, a division of The McGraw-Hill Companies, Inc. (“S&P”), and Fitch Ratings (“Fitch”) consider securities rated below BBB- to be below investment grade.Securities of below investment grade quality are regarded as having predominately speculative characteristics with respect to an issuer’s capacity to pay interest and repay principal. Senior Loans and emerging market debt securities are generally rated below investment grade. In addition to the swap strategies discussed above, the Trust may engage in other strategic transactions for hedging and risk management purposes or to enhance total return.See “The Trust’s Investments—Other Investment Techniques—Strategic Transactions.”In connection with the Trust’s anticipated use of leverage, the Trust may enter into interest rate swap or cap transactions.See “The Trust’s Investments—Other Investment Techniques—Interest Rate Transactions.” LEVERAGE The Trust currently anticipates borrowing funds and/or issuing preferred shares in an aggregate amount of up to 38% of its Managed Assets in order to buy additional securities.This practice is known as “leverage.” The Trust may borrow from banks and other financial institutions, and may also borrow through reverse repurchase agreements and dollar rolls.The Trust’s leveraging strategy may not be successful. Money borrowed for investment purposes generally will pay interest or dividends based on shorter-term interest rates.If the rate of return, after the payment of applicable expenses of the Trust, on the intermediate and long-term debt securities purchased by the Trust is greater than the interest or dividends paid by the Trust on its borrowed money, the Trust will generate more income from such investments than it will need to pay interest or dividends on the borrowed money.If so, the excess income may be used to pay higher dividends to holders of common shares.However, the Trust cannot assure you that the use of leverage will result in a higher yield on the common shares.When leverage is employed, the net asset value and market price of the common shares and the yield to holders of common shares will be more volatile.See “Leverage,” “Risks—Leverage Risk” and “Description of Shares—Preferred Shares.” 2 INVESTMENT ADVISOR AND SUB-ADVISOR BlackRock Advisors, as the Trust’s investment advisor, and its affiliate, BlackRock Financial Management, as sub-advisor, will provide certain day-to-day investment management services to the Trust.BlackRock Advisors will receive an annual fee, payable monthly, in an amount equal to% of the average daily value of the Trust’s Managed Assets.BlackRock Advisors will pay a sub-advisory fee to BlackRock Financial Management equal to% of the management fee received by the BlackRock Advisors.See “Management of the Trust.” DISTRIBUTIONS Commencing with the Trust’s initial dividend, the Trust intends to make regular monthly cash distributions of all or a portion of its net investment income to common shareholders.We expect to declare the initial monthly dividend on the Trust’s common shares within approximately 45 days after completion of this offering and to pay that initial monthly dividend approximately 60 to 90 days after completion of this offering.Unless an election is made to receive dividends in cash, shareholders will automatically have all dividends and distributions reinvested in common shares through the Trust’s Dividend Reinvestment Plan.See “Dividend Reinvestment Plan.” The Trust will pay common shareholders at least annually all, or a portion of, its net investment income after the payment of dividends and interest, if any, owed with respect to any outstanding preferred shares or other forms of leverage utilized by the Trust.If the Trust realizes a long-term capital gain, it will be required to allocate such gain between the common shares and any preferred shares issued by the Trust in proportion to the total dividends paid to each class for the year in which the income is realized.See “Distributions” and “Leverage.” LISTING The Trust’s common shares have been approved for listing on the New York Stock Exchange under the symbol “,” subject to notice of issuance.See “Description of Shares—Common Shares.” CUSTODIAN AND TRANSFER AGENT The Bank of New York will serve as the Trust’s custodian and transfer agent.See “Custodian and Transfer Agent.” MARKET PRICE OF SHARES Common shares of closed-end investment companies frequently trade at prices lower than their net asset value. Common shares of closed-end investment companies like the Trust that invest primarily in debt securities have during some periods traded at prices higher than their net asset value and during other periods have traded at prices lower than their net asset value.The Trust cannot assure you that its common shares will trade at a price higher than or equal to net asset value. The Trust’s net asset value will be reduced immediately following this offering by the sales load and the amount of the offering expenses paid by the Trust.See “Use of Proceeds.”In addition to net asset value, the market price of the Trust’s common shares may be affected by such factors as distribution levels, which are in turn affected by expenses, distribution stability, liquidity and market supply and demand. See “Risks,” “Description of Shares—Common Shares” and “Repurchase of Common Shares.”The common shares are designed primarily for long-term investors; you should not purchase common shares of the Trust if you intend to sell them shortly after purchase. SPECIAL RISK CONSIDERATIONS No Operating History.The Trust is a newly organized, diversified, closed-end management investment company with no operating history. See “Risks—No Operating History.” 3 Market Discount Risk.Common shares of closed-end management investment companies frequently trade at a discount from their net asset values. The Trust’s common shares may trade at a price that is less than the initial offering price. This risk may be greater for investors who sell their common shares in a relatively short period of time after completion of the initial offering.See “Risks—Market Discount Risk.” Investment and Market Risk. An investment in the Trust’s common shares is subject to investment risk, including the possible loss of the entire principal amount invested.An investment in the Trust’s common shares represents an indirect investment in the portfolio securities owned by the Trust, and the value of these securities will move up or down, sometimes rapidly and unpredictably.At any point in time an investment in the Trust’s common shares may be worth less than the original amount invested, even after taking into account reinvestment of dividends and distributions paid by the Trust.The Trust anticipates using leverage, which will magnify the Trust’s investment, market and certain other risks.See “Risks—Investment and Market Risk.” Credit Risk.Credit risk is the risk that one or more debt securities in the Trust’s portfolio will decline in price, or fail to pay interest or principal when due, because the issuer of the security experiences a decline in its financial status.While a senior position in the capital structure of a borrower may provide some protection with respect to the Trust’s investments in Senior Loans, losses may still occur.To the extent the Trust invests in below investment grade debt securities, it will be exposed to a greater amount of credit risk than a fund which invests in investment grade debt securities.The prices of lower grade securities are more sensitive to negative developments, such as a decline in the issuer’s revenues or a general economic downturn, than are the prices of higher grade securities. Securities of below investment grade quality are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal when due and therefore involve a greater risk of default.In addition, the Trust’s use of credit derivatives will expose it to additional risk in the event that the bonds underlying the derivatives default.See “Risks—Credit Risk.” Senior Loans Risk.Senior Loans hold the most senior position in the capital structure of a business entity, are typically secured with specific collateral and have a claim on the assets and/or stock of the borrower that is senior to that held by subordinated debt holders and stockholders of the borrower.The risks associated with Senior Loans are similar to the risks of below investment grade securities, although Senior Loans are typically senior and secured in contrast to below investment grade securities, which are often subordinated and unsecured. See “Risks—Below Investment Grade Securities Risk.” Senior Loans’ higher standing has historically resulted in generally higher recoveries in the event of a corporate reorganization. In addition, because their interest rates are typically adjusted for changes in short-term interest rates, Senior Loans generally have less interest rate risk than below investment grade securities, which are typically fixed rate. 4 The Trust will typically invest in Senior Loans rated below investment grade, which are considered speculative because of the credit risk of their issuers. Such companies are more likely to default on their payments of interest and principal owed to the Trust, and such defaults could reduce the Trust’s net asset value and income distributions.An economic downturn generally leads to a higher non-payment rate, and a Senior Loan may lose significant value before a default occurs.Moreover, any specific collateral used to secure a Senior Loan may decline in value or become illiquid, which would adversely affect the Senior Loan’s value. No active trading market may exist for certain Senior Loans, which may impair the ability of the Trust to realize full value in the event of the need to liquidate such assets and which may make it difficult to value the assets. Adverse market conditions may impair the liquidity of some actively traded Senior Loans. Although Senior Loans in which the Trust will invest generally will be secured by specific collateral, there can be no assurance that liquidation of such collateral would satisfy the borrower’s obligation in the event of non-payment of scheduled interest or principal, or that such collateral could be readily liquidated.In the event of the bankruptcy of a borrower, the Trust could experience delays or limitations with respect to its ability to realize the benefits of the collateral securing a Senior Loan.If the terms of a Senior Loan do not require the borrower to pledge additional collateral in the event of a decline in the value of the already pledged collateral, the Trust will be exposed to the risk that the value of the collateral will not at all times equal or exceed the amount of the borrower’s obligations under the Senior Loans. To the extent that a Senior Loan is collateralized by stock in the borrower or its subsidiaries, such stock may lose all of its value in the event of the bankruptcy of the borrower. Uncollateralized Senior Loans involve a greater risk of loss. For a more detailed discussion of the characteristics and risks associated with Senior Loans, see “The Trust’s Investments—Portfolio Composition—Senior Loans” and “Risks—Senior Loans Risk.” Second Lien Loans Risk.Second Lien Loans generally are subject to similar risks as those associated with investments in Senior Loans.Because Second Lien Loans are subordinated or unsecured and thus lower in priority of payment to Senior Loans, they are subject to the additional risk that the cash flow of the borrower and property securing the loan or debt, if any, may be insufficient to meet scheduled payments after giving effect to the senior secured obligations of the borrower.This risk is generally higher for subordinated unsecured loans or debt, which are not backed by a security interest in any specific collateral.Second Lien Loans are expected to have greater price volatility than Senior Loans and may be less liquid.There is also a possibility that originators will not be able to sell participations in Second Lien Loans, which would create greater credit risk exposure for the holders of such loans.Second Lien Loans share the same risks of other below investment grade securities.See “The Trust’s Investments—Portfolio Composition—Second Lien Loans” and “Risks—Second Lien Loans Risk.” Below Investment Grade Securities Risk.The Trust may invest a substantial portion of its assets in debt securities that are rated below investment grade, which are commonly referred to as “junk bonds” and are regarded as predominately speculative with respect to the issuer’s capacity to pay interest and repay principal. 5 Lower grade securities, though high yielding, are characterized by high risk.They may be subject to certain risks with respect to the issuing entity and to greater market fluctuations than certain lower yielding, higher rated securities.The retail secondary market for lower grade securities may be less liquid than that of higher rated securities.Adverse conditions could make it difficult at times for the Trust to sell certain securities or could result in lower prices than those used in calculating the Trust’s net asset value.Because of the substantial risks associated with lower grade securities, you could lose money on your investment in common shares of the Trust, both in the short-term and the long-term.See “The Trust’s Investments—Portfolio Composition—Below Investment Grade Securities” and “Risks—Below Investment Grade Securities Risk.” Prepayment Risk.During periods of declining interest rates, borrowers may exercise their option to prepay principal earlier than scheduled. For fixed rate securities, such payments often occur during periods of declining interest rates, forcing the Trust to reinvest in lower yielding securities, resulting in a possible decline in the Trust’s income and distributions to shareholders.This is known as prepayment or “call” risk.Below investment grade securities frequently have call features that allow the issuer to redeem the security at dates prior to its stated maturity at a specified price (typically greater than par) only if certain prescribed conditions are met (“call protection”).An issuer may redeem a below investment grade security if, for example, the issuer can refinance the debt at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer.Senior Loans typically do not have call protection.For premium bonds (bonds acquired at prices that exceed their par or principal value) purchased by the Trust, prepayment risk may be enhanced.See “Risks—Prepayment Risk.” Interest Rate Risk.The value of certain debt securities in the Trust’s portfolio could be affected by interest rate fluctuations.When interest rates decline, the value of fixed rate securities can be expected to rise.Conversely, when interest rates rise, the value of fixed rate securities can be expected to decline.Although changes in prevailing interest rates can be expected to cause some fluctuations in the value of floating rate securities (due to the fact that rates only reset periodically), the values of these securities are substantially less sensitive to changes in market interest rates than fixed rate instruments.Fluctuations in the value of the Trust’s securities will not affect interest income on existing securities, but will be reflected in the Trust’s net asset value.The Trust may utilize certain strategies, including taking positions in futures or interest rate swaps, for the purpose of reducing the interest rate sensitivity of the portfolio and decreasing the Trust’s exposure to interest rate risk, although there is no assurance that it will do so or that such strategies will be successful.See “Risks—Interest Rate Risk.” Liquidity Risk.The Trust may invest in Senior Loans and other debt securities for which there is no readily available trading market or which are otherwise illiquid. The Trust may not be able to readily dispose of such securities at prices that approximate those at which the Trust could sell such securities if they were more widely-traded and, as a result of such 6 illiquidity, the Trust may have to sell other investments or engage in borrowing transactions if necessary to raise cash to meet its obligations.Limited liquidity can also affect the market price of securities, thereby adversely affecting the Trust’s net asset value and ability to make dividend distributions. Some Senior Loans are not readily marketable and may be subject to restrictions on resale. Senior Loans generally are not listed on any national securities exchange or automated quotation system and no active trading market may exist for some of the Senior Loans in which the Trust will invest. Where a secondary market exists, the market for some Senior Loans may be subject to irregular trading activity, wide bid/ask spreads and extended trade settlement periods. The Trust has no limitation on the amount of its assets which may be invested in securities that are not readily marketable or are subject to restrictions on resale.
